DETAILED ACTION
This action is in response to applicant’s amendment filed on 06 January 2021.  Claims 1-20 are now pending in the present application and claims 11-19, 30-38, and 49-57 are non-elected (or withdrawn or canceled).  This office action is made Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9 and 15-20 in the reply filed on 06 January 2021 is acknowledged.

Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 January 2021.

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/351,746 (Lakshminarayan et al.; US 2020/0296664 A1; Applicant Related Art; hereinafter ARA-6664) in view of further support by claims 1-21 of U.S. Patent No. 15/855,689 Lakshminarayan et al.;; US 10,637,718 B2; Applicant Related Art; hereinafter ARA-718).
Regarding claims 1 and 15, ARA-6664 discloses a method comprising: receiving wireless network information from a first access point, the wireless network information identifying any channels used by any WiFi networks detected by the first access point; identifying any second information channel sequences used by any second access points located within a predetermined distance of the first access point; identifying and allocating a first information channel sequence to be used by the first access point so that no channels in the first information channel sequence overlap with any of the channels used by the WiFi networks detected by the first access point or with the second information channel sequences of the second access points located within the predetermined distance of the first access point; based on the first information channel sequence, identifying and allocating a first operating channel sequence to be used by the first access point; and transmitting the first information channel sequence and the first operating channel sequence to the first access point { (e.g., see claims 1 & 11) }.  ARA-6664 inexplicitly discloses the feature(s) upconverting the received OFDM waveforms to the user frequency band to form upconverted waveforms; and transmitting the upconverted waveforms to at least one user device.  However, in the alternative, the examiner maintains that the feature(s) upconverting the received OFDM waveforms to the user frequency band to form upconverted waveforms; and transmitting the upconverted waveforms to at least one user device was well known in the art, as taught by ARA-718.
As further alternative support in the same field of endeavor, ARA-718 discloses the feature(s) no channels in the first information channel sequence overlap with any of the channels used by the WiFi networks { (e.g., see claims 1 & 10), where the system a signal that is upconverted and transmitted (e.g., see claims 13 & 20) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of ARA-6664 as further alternatively supported by ARA-718 to have the feature(s) upconverting the received OFDM waveforms to the user frequency band to form upconverted waveforms; and transmitting the upconverted waveforms to at least one user device, in order to provide systems and methods for limiting wireless communication interference, as taught by ARA-718 (see col. 1, lines 38-40). 
Regarding claims 2-20, the combination of ARA-6664 and ARA-718 discloses every limitation claimed, as applied above (see claim 1), in addition ARA-6664 further discloses the computerized method of claim 1, claim 1 further comprising: identifying and allocating a second operating channel sequence to be used by a repeater that is wirelessly connected to the first access point, wherein the second operating channel sequence is different than the first operating channel sequence { (see claims 2- 21) }.  
This is a provisional nonstatutory double patenting rejection.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
09 March 2021